                   EXHIBIT 16




Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 1 of 21
   Our HSE Relationship
           CURRENT & FUTURE STATUS




Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 2 of 21
       Historical Background

           1999-2015
  HSE with Texas Tech (TTUISD)



                  2015
        HSE joins Mizzou (MK12)




Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 3 of 21
          Unknowns of New Model

Curriculum Design Model
  •      50-50 to 80-20: HSE team unacceptable
Teaching Model
  •      6-8 teachers to 180 GTA model
Cost Model
  •      2015, 2016, 2017, 2018: HSE model changes
  •      2015 $/course vs Cost vs Revenue Share




      Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 4 of 21
    Mizzou K-12 Enrollments




Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 5 of 21
Mizzou K-12 and HSE – Enroll vs Revenue




    Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 6 of 21
              Financial Status

        HSE Projected Revenues
                   2016      $ 4,836,287
                   2017      $ 6,086,083
                   2018      $ 7,335,256
                   2019      $ 9,139,000
                   Total     $ 27,396,626




Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 7 of 21
              Financial Status

            HSE Payments to MK12
                   2016      $   1,334,775
                   2017      $   1,052,020
                   2018      $   2,499,935
                   2019      $   2,700,000
                   Total     $   7,586,730




Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 8 of 21
                Financial Status

HSE Projected                              HSE Payments to
 Revenues                                      MK12
2016    $ 4,836,287                           2016      $ 1,334,775
2017    $ 6,086,083                           2017      $ 1,052,020
2018    $ 7,335,256                           2018      $ 2,499,935
2019    $ 9,139,000                           2019      $ 2,700,000
Total   $ 27,396,626                          Total     $ 7,586,730




  Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 9 of 21
                   Financial Models

1. 2015 Financial Model
  •    Failed to provide adequate funding for MK12
  •    $2.3M due at 2015 prices for 2016-2018
2. 2017 Cost Model
  •   Covers all aspects of the MK12 operation
  •   $4.2M due in unpaid invoices for 2016-2018
3. 2018 Revenue Share Model
  •   “Revenue” not true revenue




      Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 10 of 21
                      Timeline of Activities
•   February 6-9, 2017. RA & MM to CoMo to discuss budget model, but worked on MSGL.
•   March 15, 2017. MM in CoMo,
•   October 3-11, 2017. ZM & TMH to Brazil to re-engage HSE in budget discussions.
    December 22, 2017. Rec'd Course Dev cost data; 2018 to be a "Maintenance Year"
•   March 14-20, 2018. RA & MM flew to CoMo; MK12 presented HSE with DEV / PD /
    Travel costs.
•   April 23, 2018. ZM sent RA detailed cost structure data sheets to facilitate the
    discussion before invoicing. No feedback from RA.
•   May 11, 2018. MK12 presented HSE with invoice for 2015 & 2016 & 2017. RA agreed
    to pay $1.8M immediately and $700K by December but also said they did not recognize
    the remainder of the invoice cost.
•   October 1, 2018. MK12 presented to HSE student enrollment data.
•   December 12, 2018. ZM & TMH discussed w/ RA & MM differences of opinion on rates /
    billing / cost of program.
•   January 1, 2019. After not receiving $700K, MK12 presented HSE with invoice.
•   January 9, 2019. HSE informed MK12 sent $699,945
•   January 16, 2019. ZM &TMH engaged OGC




           Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 11 of 21
                  Financial Status

Course Delivery
• 2015 Model: $ 5,173,827
• Cost Model: $ 7,264,821
Course Development
• $1,800,000
Professional Development & Travel
• $ 500,000




    Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 12 of 21
        Financial Status – 2015 vs Cost
COURSE       2015 Rate   Cost Model              AVERGE COST PER COURSE
Career Plan  $ 71.69     $ 172.24                2015 = $113
College Prep $ 71.69     $ 172.99                Cost = $174 (2018)
Debate       $ 62.13     $ 166.99                        $200 (2019)
Economics    $ 238.20    $ 188.49
English 10A  $ 234.51    $ 194.49
English 10B  $ 68.00     $ 170.24                Other Courses
English 9A   $ 233.75    $ 193.24                MSGL               $185
English 9B   $ 67.25     $ 168.74                Extra Courses      $250
Health       $ 67.25     $ 167.24                • Art I
Marketing    $ 87.12     $ 178.24                • Humanities
Speech 1     $ 57.69     $ 168.24                • Information Literacy
Speech 2     $ 58.44     $ 169.74                • Physical Science
US Govt      $ 87.12     $ 169.74                • Web Apps
US History 1 $ 86.37     $ 165.49
US History 2 $ 86.37     $ 167.49
WFTCC        $ 234.51    $ 174.74




         Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 13 of 21
         School Reach Out to MK12

Concerns about HSE:
• Detrimental presence at Summer Camp
• Sale of HSE to competitor company
  •   Cannot work with HSE as competitor
  •   Cannot go back to TTUISD
  •   Need High School Program
  •   Want Mizzou!
Ready to step in as Brazil CSR




      Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 14 of 21
         School Reach Out to MK12

What this means for Mizzou K-12
  •   School-to-School relationships
  •   34% tax becomes revenue
  •   New program potential
      • Scholarships
      • STEM
      • Counselor & Special Needs
      • MORE!




      Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 15 of 21
                 Legal Action - OGC

• OGC meeting with HSE on Monday
  •   Discuss Good Faith Effort of Mizzou
  •   Notify HSE of requirement to pay within 30
      days or in breach of contract
  •   Notify HSE that if in breach of contract that the
      University will sue for monies
  •   Notify HSE that future pay structure to could
      be at published rates of $250 course




      Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 16 of 21
                 Legal Action - OGC

• If HSE in Breach of Contract:
  •   MK12 contract with HSE cancelled
  •   All educational activities with Brazil must stop
      • Notice to schools
      • Canvas access closed
      • Genius access closed
  •   Schools must cancel contract with HSE before
      contracting with MK12




      Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 17 of 21
       Next steps for Mizzou K-12 Team

• Continue working with Schools until HSE in breach
   •    Coordinators / Teachers / Students

• Review pacing in Course Guides
   •    Make plans for different re-entry times (i.e., 2 wk / 1 mos / etc.)

• Immediately stop all work with HSE
   •    Roger / Maria / Mariana / Bernie / etc.

• Remove HSE from all online docs
   •    Google / Box / SmartSheets / etc.




        Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 18 of 21
       Next steps for Mizzou K-12 Team

Do not work in HSE space (Google Docs)
   •    Files have been copied
   •    Delete your links to HSE space


New MK12 Collaborative Environment
   •    Begin working in MK12 online collaborative environment
   •    Collaborate freely with MK12 and MU personnel
   •    For non-MU personnel, discuss with your supervisor the
        purpose and access




        Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 19 of 21
   Next steps for Mizzou K-12 Team

Handling questions from Brazil schools
• OGC will provide a Q&A of what you can say




     Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 20 of 21
                  Thoughts …




Case 4:21-cv-00029-BCW Document 1-17 Filed 01/19/21 Page 21 of 21
